968 F.2d 1215
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald PITTOCK;  Lisa Pittock, Plaintiffs-Appellants,Nina Pittock, Plaintiff,v.OTIS ELEVATOR COMPANY;  Las Vegans Vegas World Corporation;Bob Stupak, d/b/a Vegas World Hotel and Casinoa/k/a Las Vegans Vegas WorldCorporation, Respondents-Appellees.
No. 92-3452.
United States Court of Appeals, Sixth Circuit.
June 24, 1992.

Before MILBURN and SILER, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
The plaintiffs appeal the district court's order granting a motion to dismiss their complaint for lack of personal jurisdiction and denying plaintiffs' motion to transfer.   The district court's order and memorandum was filed April 7, 1992.   The following day the plaintiffs filed a "Motion to Vacate April 7 Order, to Transfer Venue and, in the Alternative, for Leave to Amend Complaint."   While that motion was pending, the plaintiffs filed a notice of appeal.   An order to show cause why this appeal should not be dismissed as premature was entered on May 26, 1992.   The plaintiffs respond that they do not object to dismissal of the appeal.


2
The plaintiffs' motion seeks reconsideration of certain of the district court's rulings.   A motion to reconsider, made within ten days of judgment, may be construed as a motion to alter or amend the judgment.   Moody v. Pepsi-Cola Metro.  Bottling Co., 915 F.2d 201, 205 (6th Cir.1990).   A motion to alter or amend judgment, made within 10 days of the entry of judgment, tolls the time for appeal of the judgment.   See Fed.R.App.P. 4(a)(4);   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).   A notice of appeal filed prior to a ruling upon such a motion is of no effect.   Id.  Rather, a new notice of appeal must be filed after disposition of the motion.   Rule 4(a)(4).


3
Therefore it is ORDERED that this appeal is dismissed as premature without prejudice to the plaintiffs right to perfect a timely appeal following the district court's disposition of the pending motion.